DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 13, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos (US 2004/0220538, referred to herein as “Panopoulos”) in view of DeJuliis (US 2014/0015971, referred to herein as “DeJuliis”).

Regarding claim 1, Panopoulos discloses: A monitoring system (Panopoulos: Figs. 1-3, paragraph [0164], disclosing a sensor pad system), comprising:
a. a multi-use wearable sensor device for temporary association with an absorbent article (Panopoulos: Figs. 1-3, paragraph [0164], disclosing sensors connected through absorbent layers placed in a diaper; paragraph [0165], disclosing that the sensors may be removable—e.g., temporarily associated with the diaper), the multi-use wearable sensor device comprising a first sensor capable of capturing non-visual data or information regarding a monitored individual (Panopoulos: paragraph [0070], disclosing one or more sensors to sense various non-visual variables such as diseases, proteins, viruses, gasses, materials, etc.) and a second sensor capable of capturing a condition of the absorbent article (Panopoulos: paragraphs [0070] and [0161] through [0162], disclosing that the one or more sensors may sense wetness associated with the diaper)…
Panopolous does not explicitly disclose: a camera device capable of capturing visual information regarding the monitored individual.
However, DeJuliis discloses: a camera device capable of capturing visual information regarding the monitored individual (DeJuliis: paragraph [0046], disclosing a system with sensors to detect a child’s moisture, temperature, heart rate, etc.; Fig. 1, paragraphs [0032] through [0037], disclosing that the system may have a camera for capturing an image of a child—e.g., the child wearing the diaper associated with the sensors).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the camera device of DeJuliis in the monitoring system of Panopoulos. 
One would have been motivated to modify Panopoulos in this manner in order to better monitor an infant’s status in situations where the infant can’t be easily seen (DeJuliis: paragraph [0002]).

	Regarding claim 3, Panopoulos and DeJuliis disclose: The monitoring system of claim 1, wherein the second sensor comprises a wetness sensor (Panopolous: paragraphs [0070] and [0161] through [0162], disclosing that the one or more sensors may sense wetness associated with the diaper).

	Regarding claim 4, Panopoulos and DeJuliis disclose: The monitoring system of claim 1, wherein the camera device comprises one or more environmental sensors (DeJuliss: paragraph [0044], disclosing that the monitoring system may include a temperature sensor for detecting a temperature of the environment).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

	Regarding claim 5, Panopoulos and DeJuliis disclose: The monitoring system of claim 4, wherein the one or more environmental sensors comprises a temperature sensor (DeJuliis: paragraph [0044], disclosing that the monitoring system may include a temperature sensor for detecting a temperature of the environment).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Regarding claim 13, Panapolous and DeJuliis disclose: A monitoring system, comprising:
a. a remote sensor device sensor configured for association with a disposable absorbent article (Panopoulos: Figs. 1-3, paragraph [0164], disclosing sensors connected through absorbent layers placed in a diaper; paragraph [0165], disclosing that the sensors may be removable—e.g., temporarily associated with the diaper), the remote sensor device comprising a sensor for generating wearable data (Panopoulos: paragraphs [0070] and [0161] through [0162], disclosing that the one or more sensors may sense wetness associated with the diaper); and 
b. a camera device comprising a camera (DeJuliis: paragraph [0046], disclosing a system with sensors to detect a child’s moisture, temperature, heart rate, etc.; Fig. 1, paragraphs [0032] through [0037], disclosing that the system may have a camera for capturing an image of a child—e.g., the child wearing the diaper associated with the sensor), a data receiver for receiving at least some of the wearable data (Panopoulos: paragraph [0306], disclosing a receiver for receiving wearable data) and a transmitter for communicating wearable data and/or visual data captured by the camera (Panopoulos: paragraph [0022], disclosing a transmitter for transmitting wearable data; DeJuliis: Fig. 1, paragraph [0024], disclosing transmission of video data—e.g., via a transmitter—through a network); 
c. wherein the camera device is capable of communicating the wearable data without communication of any visual data to a peripheral device monitorable by a caregiver (DeJuliis: Fig. 6, paragraph [0056], disclosing that various indicators—e.g., including visual data—may be disabled based upon a user’s preferences).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Regarding claim 14, Panopoulos and DeJuliis disclose: A monitoring system, comprising:
a. a remote sensor device sensor configured for association with a disposable absorbent article (Panopoulos: Figs. 1-3, paragraph [0164], disclosing sensors connected through absorbent layers placed in a diaper; paragraph [0165], disclosing that the sensors may be removable—e.g., temporarily associated with the diaper), the remote sensor device comprising a sensor for generating wearable data (Panopoulos: paragraphs [0070] and [0161] through [0162], disclosing that the one or more sensors may sense wetness associated with the diaper); and 
b. a camera device comprising a camera (DeJuliis: paragraph [0046], disclosing a system with sensors to detect a child’s moisture, temperature, heart rate, etc.; Fig. 1, paragraphs [0032] through [0037], disclosing that the system may have a camera for capturing an image of a child—e.g., the child wearing the diaper associated with the sensor), a data receiver for receiving at least some of the wearable data (Panopoulos: paragraph [0306], disclosing a receiver for receiving wearable data), and a transmitter for communicating wearable data and/or visual data captured by the camera (Panopoulos: paragraph [0022], disclosing a transmitter for transmitting wearable data; DeJuliis: Fig. 1, paragraph [0024], disclosing transmission of video data—e.g., via a transmitter—through a network); 
c. wherein the remote sensor is capable of bypassing communication with the camera device and communicating the wearable data to a peripheral device monitorable by a caregiver (DeJuliis: Fig. 6, paragraph [0056], disclosing that various indicators—e.g., including visual data—may be disabled based upon a user’s preferences; Panopoulos: paragraph [0306], disclosing that the wearable data may be communicated to a device associated with a caregiver).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Regarding claim 15, Panopoulos and DeJuliis disclose: A method for monitoring an individual, the method comprising the steps of:
a. obtaining visual data and at least some non-audiovisual data of a monitored individual from a camera device (DeJuliis: paragraph [0046], disclosing a system with sensors to detect a child’s moisture, temperature, heart rate, etc.; Fig. 1, paragraphs [0032] through [0037], disclosing that the system may have a camera for capturing an image of a child—e.g., the child wearing the diaper associated with the sensors); 
b. obtaining non-audiovisual data of the monitored individual from a wearable sensor device associated with an absorbent article worn by the monitored individual (Panopoulos: Figs. 1-3, paragraph [0164], disclosing sensors connected through absorbent layers placed in a diaper; paragraph [0165], disclosing that the sensors may be removable—e.g., temporarily associated with the diaper; paragraph [0070], disclosing one or more sensors to sense various non-visual variables such as diseases, proteins, viruses, gasses, materials, etc.); 
c. displaying at least some of the visual data simultaneously with at least some of the non-audiovisual data to a caregiver of the monitored individual (DeJuliis: Fig. 7, paragraphs [0053] and [0060], disclosing display of video data and other non-video data to a caregiver of a child being monitored).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Regarding claim 17, Panopoulos and DeJuliis disclose: The method of claim 15, comprising the step of timewise aligning the obtained visual data and the obtained non-audiovisual data (DeJuliis: paragraphs [0024] and [0030], disclosing real-time monitoring).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Regarding claim 18, Panopoulos and DeJuliis disclose: The method of claim 15, comprising the steps of d. assigning a first timestamp to the obtained visual data; e. assigning a second timestamp to the obtained non-audiovisual data; and f. correlating the first timestamp and the second timestamp (Panopoulos: paragraph [0330], disclosing clocking of time of sensor data events; DeJuliis: paragraphs [0024] and [0030], disclosing real-time monitoring).
The motivation for combining Panopoulos and DeJuliis has been discussed in connection with claim 1, above.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos and DeJuliis as applied to claim 1 above, and further in view of Heil et al. (US 2017/0065464, referred to herein as “Heil”).

Regarding claim 2, Panopoulos and DeJuliis disclose: The monitoring system of claim 1, as discussed above.
Panopoulos and DeJuliis do not explicitly disclose: wherein the first sensor comprises an accelerometer.
However, Heil discloses: wherein the first sensor comprises an accelerometer (Heil: paragraph [0121], disclosing a sensor pad with an accelerometer).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the sensor of Heil in the monitoring system of Panopoulos and DeJuliis.
One would have been motivated to modify Panopoulos and DeJuliis in this manor in order to better determine a parameter of interest, such as a movement associated with the sensor pad (Heil: paragraph [0002] through [0003] and [0122]).

	Regarding claim 6, Panopoulos, DeJuliis, and Heil disclose: The monitoring system of claim 4, wherein the one or more environmental sensors comprises a relative humidity sensor (Heil: paragraph [0140], disclosing a relative humidity sensor).
The motivation for combining Panopoulos, DeJuliis, and Heil has been discussed in connection with claim 2, above.

Claims 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos in view of DeJuliis and Swan et al. (US 2007/0241911, referred to herein as “Swan”).

Regarding claim 7, Panopoulos discloses: A monitoring system (Panopoulos: Figs. 1-3, paragraph [0164], disclosing a sensor pad system), comprising: 
[…]
c. a wearable sensor device (Panopoulos: Figs. 1-3, paragraph [0164], disclosing sensors connected through absorbent layers placed in a diaper).
Panopoulos does not explicitly disclose:
a. a first camera device or camera device component for enabling visual data feed from a first location; and
b. a second camera device or camera device component for enabling visual data feed from a second location.
However, DeJuliis discloses: a first camera device or camera device component for enabling visual data feed from a first location (DeJuliis: paragraph [0046], disclosing a system with sensors to detect a child’s moisture, temperature, heart rate, etc.; Fig. 1, paragraphs [0032] through [0037], disclosing that the system may have a camera for capturing an image of a child—e.g., the child wearing the diaper associated with the sensors).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the camera device of DeJuliis in the monitoring system of Panopoulos. 
One would have been motivated to modify Panopoulos in this manner in order to better monitor an infant’s status in situations where the infant can’t be easily seen (DeJuliis: paragraph [0002]).
Panopoulos and Dejuliis do not explicitly disclose: a second camera device or camera device component for enabling visual data feed from a second location.
However, Swan discloses: a second camera device or camera device component for enabling visual data feed from a second location (Swan: Fig. 1, paragraphs [0035] and [0038], disclosing a camera that permits visual data to be presented as a video feed).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the camera of Swan in the monitoring system of Panopoulos and DeJuliis.
One would have been motivated to modify Panopoulos and DeJuliis in this manner in order permit easier monitoring of a subject by making components portable (Swan: paragraph [0025]).

	Regarding claim 8, Panopoulos, DeJuliis, and Swan disclose: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a camera (DeJuliis: paragraph [0037], disclosing a camera), and wherein the second camera device or camera component comprises a docking station capable of releasable engagement with the camera (Swan: paragraph [0029], disclosing a docking station to be used with the video camera).
	The motivation for combining Panopoulos, DeJuliis, and Swan has been discussed in connection with claim 7.

	Regarding claim 9, Panopoulos, DeJuliis, and Swan disclose: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a first docking station for releasable engagement with a camera, and wherein the second camera device or camera component comprises a second docking station capable of releasable engagement with the camera (Swan: paragraph [0029], disclosing multiple docking stations for various units in the monitoring system; paragraph [0035], disclosing a video camera; DeJuliis: paragraph [0037], disclosing a video camera).
The motivation for combining Panopoulos, DeJuliis, and Swan has been discussed in connection with claim 7.

	Regarding claim 10, Panopoulos, DeJuliis, and Swan disclose: The monitoring system of claim 7, wherein the first camera device or camera device component comprises a first standalone camera (DeJuliis: paragraph [0037], disclosing a standalone camera), and wherein the second camera device or camera component comprises a second standalone camera (Swan: paragraph [0035], disclosing a video camera—e.g., a second standalone camera).
The motivation for combining Panopoulos, DeJuliis, and Swan has been discussed in connection with claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos, DeJuliis, and Swan as applied to claim 7 above, and further in view of Heil.

Regarding claim 11, Panopoulos, DeJuliis, and Swan disclose: The monitoring system of claim 7, as discussed above.
Panopoulos, DeJuliis, and Swan do not explicitly disclose: wherein the wearable sensor device comprises an accelerometer.
However, Heil discloses: wherein the wearable sensor device comprises an accelerometer (Heil: paragraph [0121], disclosing a sensor pad with an accelerometer).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the sensor of Heil in the monitoring system of Panopoulos, DeJuliis, and Swan.
One would have been motivated to modify Panopoulos, DeJuliis, and Swan in this manor in order to better determine a parameter of interest, such as a movement associated with the sensor pad (Heil: paragraph [0002] through [0003] and [0122]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos in view of DeJuliis as applied to claim 14 above, and further in view of Swan.

Regarding claim 16, Panopoulos and DeJuliis disclose: The method of claim 15, as discussed above.
Panopoulos and DeJuliis do not explicitly disclose: comprising the step of obtaining audio from the monitored individual via the camera device.
However, Swan discloses: comprising the step of obtaining audio from the monitored individual via the camera device (Swan: paragraph [0027], disclosing receipt of audio as well as video information about a monitored child).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the camera of Swan in the monitoring system of Panopoulos and DeJuliis.
One would have been motivated to modify Panopoulos and DeJuliis in this manner in order permit easier monitoring of a subject by making components portable (Swan: paragraph [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484